Per Curiam.
The first petition, although somewhat ambiguous, in substance seeks an alternative writ of mandamus requiring the trial court to rule on his motion for a new trial which he charges was filed in the Lake Circuit Court in March, 1955. Later he filed a supplemental petition, which we have docketed under the same number, in which he seeks relief in aid of his first petition.
The Attorney General, as amicus curiae, has filed with this court certified copies of all proceedings had in said trial court since the entering of the judgment committing the petitioner to the Indiana State Prison. From these it appears that petitioner’s motion for a new trial was filed March 7, 1955. On April 25, 1955, petitioner filed an amended motion for a new trial. It now appears that the trial court has overruled the motion for a new trial and the amended motion for a new trial.
Both petitions here are fatally defective for failure to prosecute the proceedings in the name of the State of Indiana as required by statute. Lester v. Grant Circuit Court (1948), 226 Ind. 186, 78 N. E. 2d 785. Moreover, petitioner has already obtained all the relief to which he was entitled had his petitions been in proper form.
The petitions are denied.
Note. — Reported in 131 N. E. 2d 777.